Case 3:21-cv-00180-BJD-PDB Document 23 Filed 08/19/21 Page 1 of 3 PageID 113



                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

ERIC WAILES,

            Plaintiff,

v.                                                   NO. 3:21-cv-180-BJD-PDB


GREGORY DOHERTY AND
MAINSTAY USA LLC,

            Defendants.


                                    Order

      Mainstay USA LLC requests an order requiring the plaintiff to submit
to a physical examination by James Perry, MD, on September 16, 2021 at 3:30
p.m., at JOI San Marco, 1325 San Marco Boulevard, Suite 200, Jacksonville,
FL 32207. D21, D21-1.

      Mainstay explains the examination is necessary because the plaintiff’s
physical condition is in controversy. D21 at 1, 3; see also D4 ¶¶ 11–12, 15–16
(alleging injuries from accident). Mainstay explains Dr. Perry will examine the
plaintiff’s neck and back and ask questions about his complaints and his
medical, surgical, and injury history. D21 at 1–2.

      The plaintiff has no objection to the examination but wants his counsel
to be there and a videographer to record the examination. D22 at 1; see also
D21 at 2. The plaintiff argues he should have the opportunity to document the
examination “for use during cross examination.” D22 at 4.
Case 3:21-cv-00180-BJD-PDB Document 23 Filed 08/19/21 Page 2 of 3 PageID 114



      A court may “order a party whose mental or physical condition … is in
controversy to submit to a physical or mental examination by a suitably
licensed or certified examiner.” Fed. R. Civ. P. 35(a)(1). The order “may be
made only on motion for good cause and on notice to all parties and the person
to be examined” and “must specify the time, place, manner, conditions, and
scope of the examination, as well as the person or persons who will perform it.”
Fed. R. Civ. P. 35(a)(2). The provisions for protective orders apply. Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2234 (3d ed.
2010). “The trial court has extensive discretion in determining the details of
the examination.” Id.

      Because the plaintiff’s physical condition is in controversy and Mainstay
has satisfied the Rule 35 requirements, the Court grants the motion, D21, and
orders the plaintiff to appear at the examination with Dr. Perry at the time
and place described. The parties may agree on a different date and time
without need for further Court order.

      The plaintiff fails to show good cause for allowing the presence of his
counsel and a videographer at the examination. The Court adopts the
reasoning in Trainor v. Fla. Dirt Source, LLC, CV418-289, 2019 WL 5849087,
at *2 (S.D. Ga. Nov. 7, 2019) (unpublished); Osgood v. Disc. Auto Parts, LLC,
3:13-cv-1364-MMH-PDB, 2014 WL 212323, at *6–7 (M.D. Fla. Jan. 21, 2014)
(unpublished); and the many other federal cases reasoning likewise. See
Gordon v. United States, No. 20-14118, 2021 WL 879204, at *2 (S.D. Fla. Mar.
8, 2021) (unpublished) (collecting cases). To the extent the plaintiff wants the
Court to consider that the presence of non-parties at medical examinations is
commonplace in actions proceeding in Florida courts, see D22 at 2, the Court
has done so; but, also considering the Federal Rules of Civil Procedure and
cases on both sides, is persuaded by the reasoning in the cases referenced

                                        2
Case 3:21-cv-00180-BJD-PDB Document 23 Filed 08/19/21 Page 3 of 3 PageID 115



above. The plaintiff’s contention that his counsel will be unable to adequately
cross-examine Dr. Perry is unpersuasive. In tort cases throughout the country,
lawyers effectively cross-examine treating and other doctors without having
eye-witnessed or recorded examinations.

      Ordered in Jacksonville, Florida, on August 19, 2021.




                                      3
